138 F.3d 758
UNITED STATES of America, Plaintiff-Appellee,v.Kee Yazzie MANN, Jr., Defendant-Appellant.
No. 97-10045.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Oct. 10, 1997.Decided Dec. 15, 1997.Withdrawn Feb. 26, 1998.

Before:  FLETCHER, WIGGINS and RYMER, Circuit Judges.

ORDER

1
The parties have informed the court that on December 9, 1997, appellant was determined to be no longer suffering from a mental disease or defect and therefore will be resentenced under the sentencing guidelines.  Resentencing is currently scheduled for February 23, 1998.  This moots the appeal currently pending before this court.


2
Because there ceased to be a case or controversy before this court acted upon the petition for rehearing and en banc request, we DISMISS the petition as moot, WITHDRAW the opinion filed on December 15, 1997, and DISMISS the appeal.